  18-30694-hcm Doc# Filed 10/03/19 Entered 10/03/19 10:22:07 Main Document Pg 1 of 8
 Fill in this information to identify the case:

 Debtor 1              __________________________________________________________________


 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: __________ District of __________

 Case number            ___________________________________________




                               410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


 Name of creditor: _______________________________________                           Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                              Date of payment change:
 identify the debtor’s account:                          ____ ____ ____ ____         Must be at least 21 days after date       _____________
                                                                                     of this notice


                                                                                     New total payment:                        $ ____________
                                                                                     Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                   Current escrow payment: $ _______________                       New escrow payment:         $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                 New interest rate:          _______________%

                   Current principal and interest payment: $ _______________      New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
           No
           Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                     New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                            page 1
  18-30694-hcm Doc# Filed 10/03/19 Entered 10/03/19 10:22:07 Main Document Pg 2 of 8


Debtor 1         _______________________________________________________                       Case number   (if known) _____________________________________
                 First Name      Middle Name              Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

           I am the creditor.

           I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



     _____________________________________________________________                             Date    ___________________
     Signature




 Print:             _________________________________________________________                  Title   ___________________________
                    First Name                      Middle Name         Last Name



 Company            _________________________________________________________



 Address            _________________________________________________________
                    Number                 Street

                    ___________________________________________________
                    City                                                State       ZIP Code



 Contact phone      ________________________                                                   Email ________________________




Official Form 410S1                                                   Notice of Mortgage Payment Change                                             page 2
18-30694-hcm Doc# Filed 10/03/19 Entered 10/03/19 10:22:07 Main Document Pg 3 of 8




                               CERTIFICATE OF SERVICE
        I hereby certify that a copy of the foregoing Notice of Mortgage Payment Change
 was served on the 3rd day of October, 2019. Said Notice was filed electronically. Service
 was accomplished by the method and to the following as indicated.


                                                By: /s/ Richard Anderson
                                                   RICHARD E. ANDERSON
                                                   State Bar No. 01209010
                                                   4920 Westport Drive
                                                   The Colony, Texas 75056
                                                   Email: randerson@AndersonVela.com

 BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL, POSTAGE PREPAID:

 DEBTOR
 Carlos Enrique Flores
 6045 Palo Alto Avenue (Mailing)
 El Paso, TX 79912

 DEBTOR
 Juana Delacruz Flores
 6045 Palo Alto Avenue (Mailing)
 El Paso, TX 79912

 DEBTORS’ ATTORNEY
 Karla Patricia Griffin
 Watson Law Firm
 1123 Rio Grande,
 El Paso, TX79902

 TRUSTEE
 Stuart C. Cox
 1760 N. Lee Trevino Drive
 El Paso, TX 79936
18-30694-hcm Doc# Filed 10/03/19 Entered 10/03/19 10:22:07 Main Document Pg 4 of 8




 CREDITOR ATTORNEY
 Bradley S Balderrama
 Linebarger Goggan Blair &
 Sampson, LLP
 711 Navarro                                 City Of El Paso
 Suite 300                                   711 Navarro Ste. 300
                                representing
 San Antonio, TX 78205                       San Antonio, TX 78205
 210-225-6763                                (Creditor)
 210-225-6410 (fax)
 Brad.Balderrama@lgbs.com
  Assigned: 05/07/2018
 Christopher Keith Baxter
 Marinosci & Baxter
 14643 Dallas Parkway                        SETERUS, INC. AS THE AUTHORIZED
 Suite 750                                   SUBSERVICER FOR FEDERAL NATIONAL
 Dallas, TX 75254               representing MORTGAGE ASSOCIATION (FANNIE
 713-419-3309                                MAE), CREDITOR C/O SETERUS, INC.
 9723315240 (fax)                            (Creditor)
 TXBK@mlg-defaultlaw.com
  Assigned: 05/14/2018
 Philip Stuart Traynor
 Ghidotti Berger, LLP
 600 East John Carpenter Fwy.                SETERUS, INC. AS THE AUTHORIZED
 Suite 175                                   SUBSERVICER FOR FEDERAL NATIONAL
 Irving, TX 75062               representing MORTGAGE ASSOCIATION (FANNIE
 949-427-2010                                MAE), CREDITOR C/O SETERUS, INC.
 949-427-2732 (fax)                          (Creditor)
 ptraynor@ghidottiberger.com
   Assigned: 07/26/2018
  Assigned: 12/10/2018                         MTGLQ Investors, LP
                                representing
                                               (Creditor)



                                          /s/ Richard E. Anderson
                                          RICHARD E. ANDERSON
       18-30694-hcm Doc# Filed 10/03/19 Entered 10/03/19 10:22:07 Main Document Pg 5 of 8
                                                  SN Servicing Corporation                    Final
                                                     323 FIFTH STREET
                                                    EUREKA, CA 95501
                                                 For Inquiries: (800) 603-0836
                                     Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: September 21, 2019

     CARLOS FLORES                                                                                                      Loan:
     JUANA FLORES
     6045 PALO ALTO AVE                                                                      Property Address:
     EL PASO TX 79912                                                                        6045 PALO ALTO AVENUE
                                                                                             EL PASO, TX 79912



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Feb 2019 to Oct 2019. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Nov 01, 2019:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 606.92                  606.92                   Due Date:                                        Sep 01, 2019
 Escrow Payment:                           313.20                  392.52                   Escrow Balance:                                     1,014.28
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                           626.40
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                     220.44
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                        $1,420.24
 Total Payment:                              $920.12                    $999.44



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                   Starting Balance                  0.00       (1,798.52)
     Feb 2019                          472.76                                  *                                     0.00       (1,325.76)
     Mar 2019                                                      3,387.64    *   City/Town Tax                     0.00       (4,713.40)
     Apr 2019                         472.76                                   *                                     0.00       (4,240.64)
     Apr 2019                       4,551.66                                   *   Escrow Only Payment               0.00          311.02
     Apr 2019                                                        311.02    *   Escrow Disbursement               0.00            0.00
     May 2019                          313.20                                  *                                     0.00          313.20
     May 2019                                                        110.53    *   Escrow Disbursement               0.00          202.67
     Jun 2019                          313.20                                  *                                     0.00          515.87
     Jun 2019                                                        110.43    *   Escrow Disbursement               0.00          405.44
     Jul 2019                          313.20                                  *                                     0.00          718.64
     Jul 2019                                                        110.32    *   Escrow Disbursement               0.00          608.32
     Aug 2019                                                        110.22    *   Escrow Disbursement               0.00          498.10
     Sep 2019                          626.40                                  *                                     0.00        1,124.50
     Sep 2019                                                        110.22    *   Escrow Disbursement               0.00        1,014.28
                                                                                   Anticipated Transactions          0.00        1,014.28
     Sep 2019                      313.20                            110.22        Forced Place Insur                            1,217.26
     Oct 2019                      313.20                            110.22        Forced Place Insur                            1,420.24
                          $0.00 $7,689.58               $0.00     $4,470.82

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.




                                                                                                                                             Page 1
  18-30694-hcm
Last                  Doc#
     year, we anticipated       Filed 10/03/19
                          that payments             Entered
                                        from your account       10/03/19
                                                            would          10:22:07
                                                                   be made during        Main
                                                                                  this period   Document
                                                                                              equaling         Pg 6 of
                                                                                                       0.00. Under       8
Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                  Page 2
  18-30694-hcm Doc# Filed 10/03/19SNEntered
                                     Servicing 10/03/19
                                               Corporation10:22:07 Main Document
                                                                          Final  Pg 7 of 8
                                           For Inquiries: (800) 603-0836
                                Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
Analysis Date: September 21, 2019

CARLOS FLORES                                                                                                    Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                              1,420.24       3,105.35
Nov 2019                392.52         110.22            Forced Place Insur                            1,702.54       3,387.65
Dec 2019                392.52         110.22            Forced Place Insur                            1,984.84       3,669.95
Jan 2020                392.52       3,387.64            City/Town Tax                                (1,010.28)        674.83
Jan 2020                               110.22            Forced Place Insur                          (1,120.50)         564.61
Feb 2020               392.52          110.22            Forced Place Insur                             (838.20)        846.91
Mar 2020               392.52          110.22            Forced Place Insur                             (555.90)      1,129.21
Apr 2020               392.52          110.22            Forced Place Insur                             (273.60)      1,411.51
May 2020               392.52          110.22            Forced Place Insur                                8.70       1,693.81
Jun 2020               392.52          110.22            Forced Place Insur                              291.00       1,976.11
Jul 2020               392.52          110.22            Forced Place Insur                              573.30       2,258.41
Aug 2020               392.52          110.22            Forced Place Insur                              855.60       2,540.71
Sep 2020               392.52          110.22            Forced Place Insur                            1,137.90       2,823.01
Oct 2020               392.52          110.22            Forced Place Insur                            1,420.20       3,105.31
                    $4,710.24       $4,710.28

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 564.61. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 785.05 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 1,420.24. Your starting
balance (escrow balance required) according to this analysis should be $3,105.35. This means you have a shortage of 1,685.11.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to do nothing.

We anticipate the total of your coming year bills to be 4,710.28. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 3
      18-30694-hcm Doc# Filed 10/03/19 Entered 10/03/19 10:22:07 Main Document Pg 8 of 8
    New Escrow Payment Calculation
    Unadjusted Escrow Payment                      392.52
    Surplus Amount:                                  0.00
    Shortage Amount:                                 0.00
    Rounding Adjustment Amount:                      0.00
    Escrow Payment:                               $392.52




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated




                                                                                                                            Page 4
